 In the Matter of TENNESSEE COACH COMPANYandAMALGAMATED Asso-CIATION OF STREET, ELECTRIC RAILWAY AND MOTOR COACH EMPLOYEESOF AMERICA,DIVISION#1164, AFFILIATED WITH THE A. F. OF L.Case No. 10-R-1110.-Decided March 9,1944Cllr.Charles D. Snepp,ofKnoxville,Tenn., for the Company.Mr. C. C. Maples,of Strawberry Plains, Tenn., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, Division#1164, affiliated with the American Federation of Labor, herein calledtheUnion, alleging that a question affecting commerce had arisenconcerning the representation of employees of Tennessee Coach Com-pany, Knoxville, Tennessee, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before George S. Slyer, Trial Examiner. Said hearing was heldat Knoxville, Tennessee, on February 15, 1944. The Company and theUnion appeared,participated,and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYTennessee Coach Company, a Tennessee corporation with its officeand principal place of business located in Knoxville,Tennessee, is en-gaged as a common carrier in the transportation of persons between55 N. L.R. B, No 66362 TENNESSEECOACH COMPANY363various termini located in the States of Tennessee, Georgia, Virginia,and West Virginia. In the course and conduct of its business the Com-pany purchased raw materials valued at approximately $650,000 dur-ing the past year, of which about 77 percent was obtained from pointslocated outside the State of Tennessee.We find that the Companyis engaged in commerce, within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDAmalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Division #1164, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board.A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit composed of all bus drivers of the Company.The Company contends that such a unit is inappropriate, and that theproper unit should include all employees of the Company exclusive ofclerical and supervisory employees and dispatchers.2The functional operations of the Company are divided between a me.chanical department under the supervision of a master mechanic, and atransportation department, which includes the employees whom theUnion seeks to represent, under the supervision of a chief dispatcher.Each of these departments has a separate seniority roster, and in theIThe Field Examiner reported that the Union submitted 56 application cards, of which52 bole the names of persons appearing on the Company's pay roll containing the namesof 114employees in the unit hereinafter found appropriate.He further reported that noneof the applications submitted by the Union contained names of employees not includedwithin said unit.2The Company argues, in support of its contention,that the Union had previously at-tempted to organize employees in the more inclusive unit which it claims as appropriate.We find no merit in this argument, since we are of the opinion that past organizationalattempts do not preclude the Union from representing a more limited unit of employees ifsuch a unit is, in fact,appropriate.SeeMatter of Standard Overall Company,53 N. L. R B.960 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDevent of a transfer front one to the other, the employee so transferredretains his seniority in his original department, and begins to acquireseniority in the department to which he has been transferred.TheUnion has endeavored to confine its present organizational activitiessolely to the Company's drivers,and, ashereinbefore indicated, its rep-resentationalclaims arerestricted to this group.3We have previously found that a group similar to that sought by theUnion constitutes a proper collective bargaining unit 4 In the absenceof any prior history of collective bargaining on behalf of the employeesof the Company, and in view of the foregoing circumstances, we are ofthe opinion and find that the unit proposed by the Union is appropriate.We find, therefore, that all bus drivers of the Company, excludingthe chief dispatcher, and all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, andall other employees of the Company, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Regional Director is hereby authorized to conduct the electionin whole or in part by mail.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Tennessee CoachCompany, Knoxville, Tennessee, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under they direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, among9See footnote1, supra4Matter of DixieGreyhound Lines,Inc.,52 N L. R B. 424. TENNESSEECOACH COMPANY365the employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately pre-ceding the date of this Direction,including employees who did notwork during said pay-roll period because they were ill or on va-cation or temporarily laid off,and including employees in the armedforces of the United.States who present themselves in person at thepolls,but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desireto be represented by Amalgamated Association of Street, ElectricRailway and Motor Coach Employees of America,Division #1164,affiliatedwith the American Federation of Labor, for the purposesof collective bargaining.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.